United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-2005
                                 ___________

Gaither E. Nichols,                   *
                                      *
            Appellant,                *
                                      *
       v.                             *
                                      *
Jefferson County Jail; Jefferson      *
County Sheriffs Department,           *
                                      *
            Defendants,               * Appeal from the United States
                                      * District Court for the
Stephen D. Crawford, Dr.,             * Eastern District of Missouri.
                                      *
            Appellee,                 *
                                      * [UNPUBLISHED]
Linda Unknown, Nurse; Unknown         *
Holman, Sgt.; Unknown Stevens, Lt.; *
Unknown Young, Cpl.; Unknown          *
Mercer, Cpl.; Unknown Lockwood,       *
Cpl.; Unknown Gunnett,                *
                                      *
            Defendants.               *
                                 ___________

                         Submitted: December 7, 2001
                             Filed: December 14, 2001
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________
PER CURIAM.

       Gaither Eugene Nichols, a former pretrial detainee, appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action against jail doctor
Stephen D. Crawford. In his second amended complaint, Nichols claimed that during
his April to September 1998 detention, Crawford violated his constitutional rights by
not adequately responding to Nichols’s repeated complaints of shoulder pain. After
de novo review of the record, see Christopher v. Adam&s Mark Hotels, 137 F.3d 1069,
1071 (8th Cir.), cert. denied, 525 U.S. 821 (1998), we agree with the district court that
Crawford’s conservative course of treatment did not demonstrate deliberate
indifference to Nichols’s serious medical need, see Bellecourt v. United States, 994
F.2d 427, 431 (8th Cir. 1993), cert. denied, 510 U.S. 1909 (1994); Davis v. Hall, 992
F.2d 151, 153 (8th Cir. 1993) (per curiam).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                           -2-